Citation Nr: 1138224	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1946 to January 1948.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA), which in relevant part, denied the issue sought on appeal.  In December 2010, the Board denied a claim for entitlement to service connection for bilateral hearing loss and remanded the issue of entitlement to service connection for tinnitus to the RO, via the Appeals Management Center (AMC), for further development.

In June 2011, the Veteran's family requested that he be furnished a copy of his separation examination.  The requested information was sent to the Veteran in August 2011.  No additional correspondence from the Veteran has been received.  Appellate review may proceed.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The clinical opinions of record are unfavorable to the Veteran's claim, and the clinical evidence demonstrates that the Veteran's statements as to onset of tinnitus are inconsistent with the facts described.

2.  The Veteran's statements as to onset, chronicity, and continuity of symptoms of recurrent tinnitus are not credible.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.  Before addressing this claim on the merits, the Board will consider whether its statutory duties to notify and assist the claimant have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims for service connection, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was notified of each of the elements of service connection and of the evidence required to substantiate his claim for service connection, by a letter issued in December 2008.  Additionally, this notice included information about the criteria governing assignment of a disability rating and an effective date for the award of benefits if service connection were awarded.  The Veteran's communications establish that he received the information and that he understood what types of evidence he might provide to meet the criteria for service connection.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Veteran's service and private treatment records were associated with the claims file and the Veteran was afforded two VA examinations.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of any claim at issue that has not been obtained.

Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's December 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain the names and addresses of, and any outstanding treatment records from, all medical care providers who have treated the Veteran for his tinnitus since May 2009, and to schedule the Veteran for a VA examination to determine the etiology of his tinnitus.  In this regard, the Board notes that, on remand, the RO/AMC requested that the Veteran provide the names and addresses of all medical care providers that have treated him for his tinnitus.  In response, the Veteran provided a copy of a previously submitted audiometric evaluation from ENT Consultants.  Additionally, the Veteran was afforded a VA audiological examination in December 2010.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of either claim addressed in the decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to claims for service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for tinnitus, if due to an organic disease of the nervous system, and the provisions regarding presumptions have been considered in this decision.

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, when there is a showing of continuity of symptomatology after discharge, and when medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303 (2010); see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected" only if found to be mistaken or otherwise deemed not credible).

Claim for service connection for tinnitus

In the Veteran's initial claim for service connection for tinnitus, received in December 2008, he reported that his bilateral tinnitus disability began in April 1946, near the beginning of his active service.  

The service treatment records reveal that the Veteran did not have any complaints or diagnosis of tinnitus during service.  His January 1948 separation examination reveals that he had no diseases or defects of the ears that were found upon separation from active service.

In his July 2009 disagreement with the denial of service connection for tinnitus and bilateral hearing loss, the Veteran stated that he experienced a ringing in his ears which caused sensations of fluctuating hearing and that it sometimes interferes with his concentration, when listening, and with his sleep.  At his August 2010 personal hearing, the Veteran reported that he served aboard a tanker in the Navy and that when he would fire anti-aircraft guns, there would be a lot of ringing in his ears and that there was always ringing after that.  In a December 2010 statement, the Veteran contended that he did not have hearing protection while in service and he reiterated that he experienced ringing in his ears that caused sensations of fluctuating hearing, and sometimes interferes with his listening concentration and sleep.

The Veteran alleges, in essence, that he has experienced tinnitus chronically and continuously since his service discharge in 1948.  The Board notes that there is an apparent inconsistency or conflict between the Veteran's contention that he has experienced tinnitus continuously since his 1948 service discharge and the lack of objective evidence of notation of such complaints until after the Veteran submitted the claim for service connection for tinnitus, in 2008, some 60 years after his service discharge.  However, the absence of evidence is not the same as negative evidence.  See Kahana v. Shinseki, 24 Vet. App.428, 440 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The claims file contains a September 2010 report of a private audiometric evaluation performed by NAL, ENT Consultants.  The report revealed that the Veteran had a moderate to profound sensorineural hearing loss bilaterally.  The report is silent, however, as to any complaints or diagnosis of tinnitus.  

Additionally, VA treatment records, dated from March 2008 to December 2008, reveal that the Veteran had multiple visits with his primary care provider and that he had complained of hearing loss, but no complaint of tinnitus was noted; no notation of a history or diagnosis of tinnitus is documented.  

Moreover, following the Board's December 2010 remand of this issue, the Veteran was asked to provide information regarding any additional treatment that he received for his tinnitus.  The Veteran responded by sending in a copy of the September 2010 treatment report from ENT Consultants which was already of record.  The Veteran did not provide any further information regarding treatment that he had received for his tinnitus.

The Veteran was first afforded a VA audiological examination in May 2009.  During the examination, the Veteran reported that he first sought treatment for his hearing disability about 10 years after his separation from military service, in 1958.  He reported acquiring in-the-ear style hearing aids at that time.  The examiner noted that these types of hearing aids were not available until the late 1970's.  Thus, the clinical evidence reveals that the Veteran's memory regarding his hearing loss is inaccurate.  This inaccuracy suggests that the Veteran's statements as to onset, chronicity, and continuity of tinnitus are not credible.  

Significantly, at the May 2009 VA examination, the Veteran denied having any recurrent tinnitus.  The VA examiner did not assign a diagnosis of tinnitus and offered no opinion as to whether the Veteran had tinnitus related to his active service.  Thus, the evidence reveals that the statements provided by the Veteran as to onset of chronic tinnitus beginning from 1948 conflict with the Veteran's report at the 2009 VA examination.  The claims file reveals a conflicting picture relating to the onset and treatment of the Veteran's tinnitus.  This conflict in the reports about symptoms of tinnitus suggests that the Veteran's statements as to onset, chronicity, and continuity of tinnitus are not credible.  

Following the Board's December 2010 remand, the Veteran was afforded another VA audiological examination in December 2010.  The VA examiner noted that the Veteran complained of having periodic tinnitus for years and stated that he had had a ringing in his ears "for a long time."  The Veteran could not recall when he first sought evaluation for his hearing difficulties, but he claimed to have used hearing aids beginning four years after his separation from active service.  The Board notes that the Veteran's report of onset of symptoms conflicts with other lay reports of date of onset of symptoms of tinnitus.  Moreover, the statement that the Veteran began using hearing aids four years after service conflicts with the fact that the Veteran was unable to identify any clinical evidence prior to 2008.  The Board finds that this conflict in the reports about symptoms of tinnitus suggests that the Veteran's statements as to onset, chronicity, and continuity of tinnitus are not credible.  Moreover, the absence of clinical evidence, even though the Veteran reported treatment with hearing aids beginning soon after service, suggests that the Veteran's statements as to onset, chronicity, and continuity of tinnitus are not credible.  

The examiner noted the Veteran's occupational noise exposure, related to performing deliveries in a car, and recreational noise exposure, due to hunting and running power tools and a power a mower, and then provided the opinion that the Veteran's tinnitus was less likely than not caused by or a result of his history of military noise exposure.  He concluded that the Veteran's tinnitus was most likely caused by, and a result of presbycusis and his history of noise exposure in civilian life.  In providing this opinion, the examiner offered a lengthy and detailed rationale.  Among the reasons for his unfavorable conclusion, the examiner noted that the Veteran did not complain of hearing disturbances while in service and that he had a normal hearing evaluation upon separation from service.  He further noted that the Veteran served as a deck hand aboard an oil tanker and that he manned a five-inch gun, and that his length of noise exposure at such a young age was typically insignificant.  He then cited medical literature for the proposition that the most prevalent cause of tinnitus is presbycusis followed by excessive noise exposure.  

The examiner also noted that there was a lack of evidence to show chronicity or continuity of medical care, and that the Veteran's reports of onset of tinnitus were inconsistent.  In this regard, he specifically noted that at his December 2010 VA examination, the Veteran reported wearing hearing aids about four years after his separation from service, while at his May 2009 VA examination, he reported he first sought treatment for his hearing loss about ten years after separation.  Further, at the May 2009 VA examination, the Veteran reported acquiring an in-the-ear type of hearing aid in 1958, which was not available until the late 1970's.

The Board notes that the Veteran is competent to state that he experiences ringing in his ears, and he is competent to state when he first began to experience such symptoms and whether the symptoms are chronic.  Nevertheless, the Board must examine the credibility of the Veteran's statements of fact and opinion.  See Barr, supra.  

As noted by VA examiner, the Veteran's statement at the 2010 examination that he first sought treatment for his hearing disability about four years following his separation from service is inconsistent with the statement he made at his May 2009 VA examination that he sought treatment about ten years following his separation from service.  Further, at some examinations, the Veteran denied having recurrent tinnitus, while at examinations and in written statements the Veteran has reported recurrent tinnitus.  Overall, the Veteran's contentions that he has experienced tinnitus chronically since firing five-inch guns during service, or at some time prior to discharge are inconsistent with the medical evidence of record, since there is no clinical record of a diagnosis of tinnitus prior to the claim for service connection for tinnitus.  

The Board finds that the Veteran's statement made at his December 2010 VA examination, that he has had tinnitus for several years, but for an unknown length of time, while vague, is more credible than the statement provided at his August 2010 hearing that he has had tinnitus ever since he fired five-inch guns while aboard a tanker during service, or that the date of onset of tinnitus was in April 1946, as reported in his December 2008 claim.  

The Board further notes that there is no post-service objective evidence that the Veteran experienced consistent ringing in his ears prior to VA examination in December 2010.  The Veteran has not submitted or identified any objective evidence that corroborates or is consistent with his report of an onset of tinnitus during service.  When asked to provide more information regarding treatment, the Veteran was unable to produce any information that was not already of record.  The gap of more than 60 years in the evidentiary record is unfavorable to a finding that the Veteran's has credibly reported having had a continuity of symptomatology of tinnitus ever since his active service.  

Lastly, the examiner who conducted the December 2010 VA examination concluded that the Veteran did not incur tinnitus in service.  The examiner provided a lengthy explanation for this conclusion, including the factual inaccuracies and inconsistencies in the Veteran's reports of symptoms of tinnitus.  

The Board must consider the evidence as a whole.  While the Veteran has attributed his tinnitus exclusively to his military noise exposure, to the extent that his opinion contradicts the opinion of the examiner who conducted the December 2010 VA examination, the Board rejects the Veteran's opinion, since the record discloses that the credibility of the factual basis provided by the Veteran for his opinion may be questioned.  The record persuades the Board that the unfavorable opinion provided in the December 2010 VA examination report is competent, credible, and persuasive.  

The Veteran did not report tinnitus at separation.   There is no clinical evidence to support his contention that he was treated for a hearing loss proximate to service.  There is no evidence that the Veteran reported chronic tinnitus before he submitted the claim for service connection which is at issue in this appeal.  Given the inconsistencies and inaccuracies in the Veteran's reports, the Board finds that the Veteran's lay evidence that he has had tinnitus chronically and continuously since service, although competent, is not credible.  

The clinical opinions of record are unfavorable to the Veteran's claim.  In the absence of credible evidence linking the current complaints of tinnitus to the Veteran's service, the Board finds that the preponderance of the credible evidence and the preponderance of the medical evidence establishes that the Veteran's current tinnitus was not incurred during his military service or during an applicable presumptive period, has not been chronic and continuous since the Veteran's service, and is not etiologically related to the Veteran's service.  As the preponderance of the credible evidence and opinion is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim, therefore, must be denied.


ORDER

The appeal for service connection for tinnitus is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


